UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
RICHARD MARTIN,                           )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       Civil Action No. 16-cv-0743-TSC
                                          )
McDONALD’S CORPORATION,                   )
                                          )
             Defendant.                   )
                                          )
                                          )


                              MEMORANDUM OPINION

       In a complaint filed pro se on May 22, 2015, in the United States District Court

for the District of Massachusetts, plaintiff alleges that on September 26, 2013, a special

police officer harassed and assaulted him while he stood in the lobby of a McDonald’s

restaurant in the District of Columbia and falsely arrested him. (Compl. at 1-2, ECF

No. 1.) Because of the location of the alleged events, the case was transferred to this

Court in April 2016. (See ECF Nos. 24, 25.) Plaintiff sues McDonald’s Corporation in

Oak Brook, Illinois, for intentional infliction of emotional distress, negligence, battery,

defamation, false imprisonment, assault, and malicious prosecution. (Compl. at 2.)

       Defendant moved for dispositive relief on May 4, 2016 (ECF No. 26), and

plaintiff was ordered to respond by June 20, 2016, or risk summary dismissal of the

case on a conceded motion to dismiss. (See May 4, 2016 Order, ECF No. 28.) Plaintiff

has not complied with the order, and he has not sought additional time to comply.

Therefore, the Court finds that plaintiff has conceded defendant’s valid arguments for


                                              1
dismissal—namely (1) that his intentional tort claims based on events that allegedly

occurred in September 2013 are barred by the District of Columbia’s one-year statute of

limitations, and (2) that he has failed to state a claim against McDonald’s Corporation

since it has no relationship with the alleged wrongdoer and does not own or operate the

McDonald’s restaurant where the alleged incident occurred. (Def.’s Mem. of P. & A. at

4-7.) Consequently, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.



Date: July 6, 2016
                                         Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                            2